Exhibit 10(iii)(A)(86)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below a Performance Share
Award (the “Award”) to be settled in cash and/or shares of the Company’s common
stock (the “Shares”). The terms and conditions of this Award are set forth in
this Award Agreement (this “Agreement”), and The Interpublic Group of Companies,
Inc. 2009 Performance Incentive Plan (the “Plan”), which is attached hereto as
Exhibit A.

 

 

Date of Award

 

  

 

<  >

 

       

 

Participant’s Name

 

  

 

<  >

 

 

Target Number of Shares to

be Awarded Upon Vesting

   <    >

Performance Period                         to                                 .
Vesting Date    Subject to the the (i) provisions of the Plan and (ii)
Participant’s execution of the non-solicitation and non- service agreement that
is attached hereto as Exhibit B, the scheduled vesting date is the         
anniversary of the Date of Award, or such later date as specified in the
following paragraph.

 

Notwithstanding any other provision of this Agreement, if the audit to the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days prior to the date specified above, the vesting date shall be
delayed until the earlier of (i) the thirtieth (30th) day after the completion
of the Audited Financials for the years included in the Performance Period or
(ii) the date the Actual Shares Awarded (as defined below) are delivered. Unless
the Committee or its designee determines otherwise in its sole discretion, any
portion of this Award that is not vested on the date the Participant ceases to
be an employee of the Company and its Affiliates shall be forfeited.

Actual Shares Awarded    The “Actual Shares Awarded” (to the extent vested)
shall be between 0 and      times the “Target Number of Shares to be Awarded
Upon Vesting,” as determined by the Committee based on performance against the
financial metrics described in the Award Letter from Interpublic (the
“Performance Criteria”). [Form of Actual Payment Amount may be made in cash,
Shares, or a combination as prescribed in Section 7(b) of the Plan]. Payment
Date    Subject to the provisions of the Plan, the Actual Shares Awarded (to the
extent vested) shall be paid to the Participant during the calendar year
prescribed by Section 7(b) of the Plan, no later than the last day of the
“applicable 2 1/2 month period,” as defined in Treas. Reg. Section
1.409A-1(b)(4)(i)(A).

 

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as expressly provided herein, in case of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

Please (i) review the rest of this Agreement, the Plan document and the
non-solicitation and non-service agreement attached hereto as Exhibit B, and
(ii) execute the Agreement and Exhibit B by checking the box below.

By checking the box below, you are effectively executing and agree to be bound
by the terms and conditions of (i) this Agreement (including the terms under
“Forfeiture of Award”) and (ii) the non-solicitation and non-service agreement
attached hereto as Exhibit B.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

Fabrizio Alcobe-Fierro

Senior Vice President, Global Compensation

I have read this Agreement, the Plan, and Exhibit B and I understand and agree
to their terms and conditions.

 

 

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Achievement of Performance Criteria    Subject to the terms of the Plan, the
Committee shall have sole and exclusive discretion to determine whether and the
extent to which the applicable Performance Criteria have been achieved, and the
corresponding number of Actual Shares Awarded. Except in the case of death,
Disability, or a Change of Control, no payment shall be made pursuant to this
Award unless the Committee has certified in writing that the Performance
Criteria and all other material terms of the Award have been satisfied. Tax
Withholding    As set forth in the Plan, the Company may be required to withhold
income and employment taxes when Shares are transferred to the Participant. The
Company will withhold the necessary number of shares to pay such taxes, unless
the Participant indicates via the Company’s stock plan administrator, currently
UBS Financial Services, no later than two (2) business days prior to the vesting
date that he/she will pay the taxes in another manner. In any event, the
Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates is responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Compliance with Local Laws    Notwithstanding anything to the contrary contained
in this Agreement, the Company may, in its sole discretion, settle any
vested award in the form of a cash payment to the extent settlement in Shares is
prohibited under local law, or would require the Participant, the Company or the
employer to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (or country of employment, if different).
Forfeiture of Award    Before accepting this Award, the Participant must
disclose to the Company in writing all grants to the Participant of options,
shares and other equity rights with respect to any Subsidiary of the Company
(“Subsidiary Grants”) that are still outstanding. Failure to disclose in writing
the existence of any such outstanding Subsidiary Grants shall result in
immediate cancellation and forfeiture of the Award set forth in this Agreement,
unless the Compensation Committee determines in its sole discretion that such
failure was reasonable under the circumstances. Interpretation and Construction
   This Agreement and the Plan shall be construed and interpreted by the
Committee, in its sole discretion. Any interpretation or other determination by
the Committee (including, but not limited to, correction of any defect or
omission and reconciliation of any inconsistency in the Agreement or the Plan)
shall be binding and conclusive. Entire Understanding    This Agreement, the
Award Letter from Interpublic, the terms of the Plan and the non-solicitation
and non-service agreement attached hereto as Exhibit B constitute the entire
understanding between the Participant and the Company and its Affiliates
regarding this Award. Any prior agreements, commitments, or negotiations
concerning this Award are superseded.

 

- 2 -